

Exhibit 10.7
AMENDMENT TO
PERFORMANCE SHARE UNIT AWARD AGREEMENT
UNDER THE
THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN
This Amendment to Performance Share Unit Award Agreement (the “Amendment”) is
between Thompson Creek Metals Company Inc. (the “Company”), and you, the
Participant named below.
WHEREAS, the Company and the Participant are parties to one or more Performance
Share Unit Award Agreements (each a “PSU Agreement”) evidencing Performance
Share Unit Awards (the “PSU Awards”) under the Thompson Creek Metals Company
Inc. 2010 Long-Term Incentive Plan, as the same may be amended from time to time
(the “Plan”); and
WHEREAS, consistent with the terms of the Plan, the Company desires to amend
each PSU Agreement in certain respects as more particularly set forth in this
Amendment.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company has determined to amend the PSU Agreements
as follows:
1.     Amendment to Provision Relating to Termination of Employment or Service.
The following provisions hereby replace the existing provisions in your PSU
Agreements outstanding as of February 1, 2013 regarding vesting and forfeiture
of your then-unvested PSU Awards upon your termination of employment with the
Company:


Upon a termination of your employment (or other service to the Company, if
applicable) for any reason (except as set forth herein), you will forfeit the
portion of the Units (as defined in the applicable PSU Agreement) that is
unvested at the time of termination, without any consideration due to you;
provided, however, that:


(a)    in the event of your termination due to retirement on or after age 62 or
termination due to death or total and permanent disability (evidenced by receipt
of disability benefits under a Company-sponsored disability plan), your Units
will continue to vest according the Vesting Schedule (as defined in the
applicable PSU Agreement) as though you were in active, continuous employment
(or other service to the Company, if applicable);


(b)    notwithstanding anything in any employment agreement between you and the
Company to the contrary, in the event of your termination by the Company without
Cause (as defined in your employment agreement), prior to the end of the
applicable Performance Period (as defined in the applicable PSU Agreement), the
Company shall be deemed to have, as of the date of the termination without
Cause, achieved the “Target” level of performance with respect to all of the
performance criteria described in the applicable PSU Agreement, regardless of
actual performance prior to and/or following the termination without Cause and
the vesting and settlement of the Target Units shall be immediately accelerated
upon such termination without Cause;
(c)    notwithstanding anything in any employment agreement between you and the
Company to the contrary, in the event of a Change of Control prior to the end of
the applicable Performance Period (as defined in the applicable PSU Agreement),
the Company shall be deemed to have, as of the date of the Change of Control,
achieved the “Target” level of performance with respect to all of the
performance criteria described in the applicable PSU Agreement, regardless of
actual performance prior to and/or following the Change of Control; provided,
however, that the Units (as defined in the applicable PSU Agreement) shall
remain subject to forfeiture pursuant to the applicable PSU Agreement (as
modified by this Amendment) in the event your employment (or other service to
the Company, if applicable) terminates prior to the end of the applicable
Performance Period, at which time a number of Units equal to the Target Units
(as defined in the applicable PSU Agreement) shall become vested. In addition,
in the event of a Change of Control, the Administrator shall provide that
either:


(i)
the Target Units will be assumed or replaced with an equivalent award by the
successor or acquiring corporation (if any), which assumption or replacement
will be binding on you; or





--------------------------------------------------------------------------------



(ii)
the vesting and settlement of the Target Units shall be immediately accelerated
upon the consummation of the Change of Control.



For the avoidance of doubt, in no event shall the applicable PSU Award vest with
respect to a number of Units greater than or less than the Target Units in the
event that a Change of Control occurs prior to the end of the applicable
Performance Period.


In the event that the applicable PSU Award is assumed or replaced pursuant to
the above in connection with a Change of Control, the vesting and settlement of
such assumed or replacement award shall be immediately accelerated upon the
termination of your employment (or other service to the Company, if applicable)
by the Company and/or the successor or acquiring corporation (if any) without
Cause (as defined in the Plan) or by your resignation as a result of a
Triggering Event (as defined below), in each case, within the twelve-month
period immediately following such Change of Control.


For purposes of this Amendment, “Triggering Event” means any one of the
following events which occurs without your express agreement in writing: (i) a
material adverse change in any of your duties, powers, rights, discretion,
prestige, salary, benefits, or perquisites as they exist, and with respect to
financial entitlements, the conditions under and manner in which they were
payable, immediately prior to the Change of Control; (ii) a material diminution
of your title as it exists immediately prior to the Change of Control; (iii) a
change in the person or body to whom you report immediately prior to the Change
of Control, except if such person or body is of equivalent rank or stature or
such change is as a result of the resignation or removal of such person or the
persons comprising such body, as the case may be, provided that this shall not
include a change resulting from a promotion in the normal course of business; or
(iv) a material change in the hours during or location at which you are
regularly required to carry out the terms of your employment, or a material
increase in the amount of travel you are required to conduct.
        
2.    Except as expressly provided herein, the provisions of your PSU Agreements
shall remain in full force and effect and are hereby ratified and confirmed.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year set forth below.
 
 
THOMPSON CREEK METALS COMPANY INC.
 
 
 
 
 
Date: February 28, 2013
By:
/s/ Kevin Loughrey
 
 
Its:
Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and Agreed:
 
 
 
 
 
 
 
Date: March 1, 2013
By:
/s/ Mark Wilson
 
 
 
Mark Wilson
 
 
 
 
 










